Exhibit 10.1




Manpower Inc.

5301 North Ironwood Road

Milwaukee, Wisconsin 53217




August 1, 2007







Darryl Green

Executive Vice President

President – Asia Pacific




Dear Darryl:




Manpower Inc. (the “Corporation”) desires to retain experienced, well-qualified
executives, like you, to assure the continued growth and success of the
Corporation and its direct and indirect subsidiaries (collectively, the
“Manpower Group”).  Accordingly, as an inducement for you to continue your
employment in order to assure the continued availability of your services to the
Manpower Group, we have agreed as follows:




1.

Definitions.  For purposes of this letter:




(a)

Benefit Plans.  “Benefit Plans” means all benefits of employment generally made
available to executives of the Corporation from time to time.




(b)

Cause.  Termination by the Manpower Group of your employment with the Manpower
Group for “Cause” will mean termination upon (i) your repeated failure to
perform your duties with the Manpower Group in a competent, diligent and
satisfactory manner as determined by the Corporation’s Chief Executive Officer
in his reasonable judgment, (ii) insubordination, (iii) your commission of any
material act of dishonesty or disloyalty involving the Manpower Group, (iv) your
commission of an act of fraud, embezzlement or theft or your breach of trust or
dereliction of duty in connection with your duties or in the course of your
employment with the Manpower Group, (v) your chronic absence from work other
than by reason of a serious health condition, (vi) your commission of a crime
which substantially relates to the circumstances of your position with the
Manpower Group or which has a material adverse effect on the Manpower Group, or
(vii) the willful engaging by you in conduct which is demonstrably and
materially injurious to the Manpower Group.  For purposes of this
Subsection 1(b), no act, or failure to act, on your part will be deemed
“willful” unless done, or omitted to be done, by you not in good faith.




(c)

Change of Control.  A “Change of Control” will mean the first to occur of the
following:




(i)

the acquisition (other than from the Corporation), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of more than 50% of the then
outstanding shares of common stock of the Corporation or voting securities
representing more than 50% of the combined voting power of the Corporation’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, no Change of Control shall be deemed to have
occurred as a result of an acquisition of shares of common stock or voting
securities of the Corporation (A) by the Corporation, any of its subsidiaries,
or any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any of its subsidiaries or (B) by any other corporation or other
entity with respect to which, following such acquisition, more than 60% of the
outstanding shares of the common stock, and voting securities representing more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of such other
corporation or entity are then beneficially owned, directly or indirectly, by
the persons who were the Corporation’s shareholders immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Corporation’s then outstanding
common stock or then outstanding voting securities, as the case may be; or




(ii)

the consummation of any merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or




(iii)

the consummation of any liquidation or dissolution of the Corporation or a sale
or other disposition of all or substantially all of the assets of the
Corporation; or




(iv)

individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this letter, considered as though such person
were a member of the Incumbent Board but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest which was (or, if threatened, would have been)
subject to Exchange Act Rule 14a-11; or




(v)

whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to as
the Corporation.

(d)

Good Reason.  “Good Reason” will mean, without your consent, the occurrence of
any one or more of the following during the Term:




(i)

a material dimunition in your base salary;




(ii)

a material dimunition in your annual target bonus opportunity for a given fiscal
year within two years after the occurrence of a Change of Control, as compared
to the annual target bonus opportunity for the fiscal year immediately preceding
the fiscal year in which a Change of Control occurred;




(iii)

a material dimunition in your authority, duties or responsibilities; or




(iv)

any material breach of this agreement by the Corporation or of any material
obligation of any member of the Manpower Group for the payment or provision of
compensation or other benefits to you.




Notwithstanding Subsections 1(d)(i) – (iv) above, Good Reason does not exist
unless (i) you object to any material dimunition or breach described above by
written notice to the Corporation within twenty business days after such
dimunition or breach occurs, (ii) the Corporation fails to cure such dimunition
or breach within thirty days after such notice is given and (iii) your
employment with the Manpower Group is terminated by you within two years after
such dimunition or breach occurs.  Further, notwithstanding Subsections
1(d)(i)-(iv), above, Good Reason does not exist if, at a time that is not during
a Protected Period or within two years after the occurrence of a Change of
Control, the Corporation’s Chief Executive Officer, in good faith and with a
reasonable belief that the reassignment is in the best interest of the Manpower
Group, reassigns you to another senior executive level position in the Manpower
Group provided that your base compensation (base salary or target bonus
opportunity) is not less than such base compensation in effect prior to such
reassignment for the year in which such reassignment occurs.  




(e)

Notice of Termination.  Any termination of your employment by the Manpower
Group, or termination by you for Good Reason, during the Term will be
communicated by Notice of Termination to the other party hereto.  A “Notice of
Termination” will mean a written notice which specifies a Date of Termination
(which date shall be on or after the date of the Notice of Termination) and, if
applicable, indicates the provision in this letter applying to the termination
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.




(f)

Date of Termination.  “Date of Termination” will mean the date specified in the
Notice of Termination where required (which date shall be on or after the date
of the Notice of Termination) or in any other case upon your ceasing to perform
services for the Manpower Group.




(g)

Protected Period.  The “Protected Period” shall be a period of time determined
in accordance with the following:




(i)

if a Change of Control is triggered by an acquisition of shares of common stock
of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;




(ii)

if a Change of Control is triggered by a merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change of Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change of Control; and




(iii)

in the case of any Change of Control not described in Subsections 1(g)(i) or
(ii), above, the Protected Period shall commence on the date that is six months
prior to the Change of Control and shall continue through and including the date
of the Change of Control.




(h)

Term.  The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following:  (a) the date
which is the two-year anniversary of the occurrence of a Change of Control; (b)
the date which is the two-year anniversary of the date of this letter indicated
above if no Change of Control occurs between the date of this letter indicated
above and such two-year anniversary; or (c) the Date of Termination.




2.

Compensation and Benefits on Termination.




(a)

Termination by the Manpower Group for Cause or by You Other Than for Good
Reason.  If your employment with the Manpower Group is terminated by the
Manpower Group for Cause or by you other than for Good Reason, the Corporation
will pay or provide you with (i) your full base salary as then in effect through
the Date of Termination, (ii) your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination
(but no incentive bonus will be payable for the fiscal year in which termination
occurs), and (iii) all benefits to which you are entitled under any Benefit
Plans in accordance with the terms of such plans.  The Manpower Group will have
no further obligations to you.




(b)

Termination by Reason of Disability or Death.  If your employment with the
Manpower Group terminates during the Term by reason of your disability or death,
the Corporation will pay or provide you with (i) your full base salary as then
in effect through the Date of Termination, (ii) your unpaid bonus, if any,
attributable to any complete fiscal year of the Manpower Group ended before the
Date of Termination, (iii) a bonus for the fiscal year during which the Date of
Termination occurs equal in amount to the bonus you would have received for the
full fiscal year had your employment not terminated, determined by extrapolating
to the full fiscal year performance, through the Date of Termination, on any
non-discretionary financial goals and by basing any discretionary component on
your progress, as determined at the sole discretion of the Chief Executive
Officer of the Corporation, towards attainment of the relevant performance goals
for such component during the portion of the year you are employed, but prorated
for the actual number of days you were employed during such fiscal year, payable
within sixty days after the Date of Termination, and (iv) all benefits to which
you are entitled under any Benefit Plans in accordance with the terms of such
plans.  For purposes of this letter, “disability” means that you (i) are unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (ii) are, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation or the Manpower
Group.  The Manpower Group will have no further obligations to you.




(c)

Termination for Any Other Reason.  




(i)

If, during the Term and either during a Protected Period or within two years
after the occurrence of a Change of Control, your employment with the Manpower
Group is terminated for any reason not specified in Subsections 2(a) or (b),
above, you will be entitled to the following:




(A)

the Corporation will pay you, your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

(B)

the Corporation will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination;

(C)

the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to the greater of (1) your largest annual
bonus for the three fiscal years of the Manpower Group immediately preceding the
Date of Termination or (2) your target annual bonus for the fiscal year in which
the Date of Termination occurs; provided, however, that such bonus will be
prorated for the actual number of days you were employed during the fiscal year
during which the Date of Termination occurs;

(D)

the Corporation will pay, as a severance benefit to you, a lump-sum payment
equal to two times the sum of (1) your annual base salary at the highest rate in
effect during the Term and (2) the greater of (a) your largest annual bonus for
the three fiscal years of the Manpower Group immediately preceding the Date of
Termination or (b) your target annual bonus for the fiscal year in which the
Date of Termination occurs;

(E)

for up to a twelve-month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents, at the Manpower
Group’s expense, with Health Insurance Continuation (defined below) and coverage
under the life and disability plans of the Corporation, or other substantially
similar coverage, in which you were participating on the Date of Termination;
provided, however, that benefits otherwise receivable by you pursuant to this
Subsection 2(c)(i)(E) will be reduced to the extent other comparable benefits
are actually received by you during the twelve-month period following your
termination, and any such benefits actually received by you or your dependents
will be reported to the Corpora­tion; and provided, further that any insurance
continuation coverage that you may be entitled to receive under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”), or similar
foreign or state laws will commence on the Date of Termination.

For purposes of this Subsection 2(c)(i)(E), “Health Insurance Continuation”
means that, if, and to the extent, you or any of your eligible dependents,
following the Date of Termination, elect to continue coverage under the
Corporation’s group medical and dental insurance plans, in accordance with the
requirements of COBRA or similar foreign or state laws, the Manpower Group will
pay the total cost of such COBRA coverage for the first twelve months for which
you and/or your eligible dependents are eligible for such coverage; provided,
however, that if you, your spouse or any other eligible dependant commences new
employment during such twelve-month period and becomes eligible for health
insurance benefits from such new employer, the Corporation’s obligation to
provide such Corporation-subsidized COBRA coverage to you or such eligible
dependant shall terminate as of the date you or such dependant becomes eligible
to receive such health insurance benefits from such new employer.  Immediately
following this period of Corporation-subsidized COBRA coverage, you and/or your
eligible dependents, as applicable, will be solely responsible for payment of
the entire cost of COBRA coverage if such coverage remains available and you
and/or your eligible dependents choose to continue such coverage.  Within five
calendar days of you or any of your eligible dependents becoming eligible to
receive health insurance benefits from a new employer, you agree to inform the
Corporation of such fact in writing.  If the Manpower Group determines that the
Corporation-subsidized COBRA payments provided by this Subsection 2(c)(i)(E) are
taxable, the payments will be grossed-up so that the net amount received by you,
after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage; and

(F)

the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation.  Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination.  Upon completion of the outplacement program specified in this
Subsection 2(c)(i)(F), you will be solely responsible for payment of any
additional costs incurred as a result of your use of such outplacement services.
 The Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(c)(i)(F).

(ii)

If your employment with the Manpower Group is terminated during the Term for any
reason not specified in Subsections 2(a) or (b), above, and Subsection 2(c)(i),
above, does not apply to the termination, you will be entitled to the following:




(A)

the Corporation will pay you, your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

(B)

the Corporation will pay you, your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination;

(C)

the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to the bonus you would have received for
the full fiscal year had your employment not terminated, determined by
extrapolating to the full fiscal year performance, through the Date of
Termination, on any non-discretionary financial goals and by basing any
discretionary component on your progress, as determined at the sole discretion
of the Chief Executive Officer of the Corporation, towards attainment of the
relevant performance goals for such component during the portion of the year you
were employed; provided, however, that such bonus will be prorated for the
actual number of days you were employed during the fiscal year during which the
Date of Termination occurs;

(D)

the Corporation will pay, as a severance benefit to you, a lump sum payment
equal to the amount of your annual base salary at the highest rate in effect
during the Term plus an amount equal to your largest annual bonus for the three
fiscal years of the Manpower Group immediately preceding the Date of Termination
(provided, however, that if the Date of Termination is before January 1, 2009,
such bonus amount will not be less than 75% of your annual base salary at the
highest rate in effect during the Term);




(E)

for up to a twelve-month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents with Health Insurance
Continuation (defined below); provided, however, that benefits otherwise
receivable by you pursuant to this Subsection 2(c)(ii)(E) will be reduced to the
extent other comparable benefits are actually received by you during the
twelve-month period following your termination, and any such benefits actually
received by you or your dependents will be reported to the Corporation; and
provided, further that any insurance continuation coverage that you may be
entitled to receive under COBRA or similar foreign or state laws will commence
on the Date of Termination.




For purposes of this Subsection 2(c)(ii)(E), “Health Insurance Continuation”
means that, if, and to the extent, you or any of your eligible dependents,
following the Date of Termination, elect to continue coverage under the
Corporation’s group medical and dental insurance plans, in accordance with the
requirements of COBRA or similar foreign or state laws, the Manpower Group will
pay the normal monthly employer’s cost of coverage under the Company’s group
medical and dental insurance plans toward such COBRA coverage for the first
twelve months for which you and/or your eligible dependents are eligible for
such coverage; provided, however, that if you, your spouse or any other eligible
dependant commences new employment during such twelve-month period and becomes
eligible for health insurance benefits from such new employer, the Corporation’s
obligation to provide such Corporation-subsidized COBRA coverage to you or such
eligible dependant shall terminate as of the date you or such dependant becomes
eligible to receive such health insurance benefits from such new employer.
 During this period of Corporation-subsidized COBRA coverage, you will be
responsible for paying the balance of any costs not paid for by the Manpower
Group under this Subsection 2(c)(ii)(E) which are associated with your
participation in the Corporation’s medical and dental insurance plans and your
failure to pay such costs may result in the termination of your participation in
such plans.  The Corporation may deduct from any amounts payable to you under
this Subsection 2(c)(ii) any amounts that you are responsible to pay for Health
Insurance Continuation under this Subsection 2(c)(ii)(E).  Immediately following
this period of Corporation-subsidized COBRA coverage, you and/or your eligible
dependents, as applicable, will be solely responsible for payment of the entire
cost of COBRA coverage if such coverage remains available and you and/or your
eligible dependents choose to continue such coverage.  Within five calendar days
of you or any of your eligible dependents becoming eligible to receive health
insurance benefits from a new employer, you agree to inform the Corporation of
such fact in writing.  If the Manpower Group determines that the
Corporation-subsidized COBRA payments provided by this Subsection 2(c)(ii)(E)
are taxable, the payments will be grossed-up so that the net amount received by
you, after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage; and




(F)

the Corporation will make available to you, an outplacement service program,
chosen by the Corporation, and provided by the Corporation or its subsidiaries
or an outplacement service provider selected by the Corporation.  Such
outplacement service program will be of a duration chosen by the Corporation but
will not, in any instance, end later than one (1) year following the Date of
Termination.  Upon completion of the outplacement program specified in this
Subsection 2(c)(ii)(F), you will be solely responsible for payment of any
additional costs incurred as a result of your use of such outplacement services.
 The Corporation will not substitute cash or other compensation in lieu of the
outplacement service program specified in this Subsection 2(c)(ii)(F).




The amounts paid to you pursuant to Subsection 2(c)(i)(D) or 2(c)(ii)(D) will
not be included as compensation for purposes of any qualified or nonqualified
pension or welfare benefit plan of the Manpower Group.  Notwithstanding the
above, if the Corporation, based on advice of its legal or tax counsel,
determines that any of the amounts otherwise to be paid to you pursuant to
Subsection 2(c)(i)(D) or 2(c)(ii)(D), when added to any other payment or benefit
received or to be received by you in connection with the Change of Control or
the termination of your employment, will be subject to the excise tax imposed by
section 4999 of the United States Internal Revenue Code (or any similar tax that
hereafter may be imposed), the amounts otherwise to be paid to you pursuant to
Subsection 2(c)(i)(D) or 2(c)(ii)(D) will be reduced to the maximum amount that
will result in no portion of the amounts to be paid to you pursuant to
Subsection 2(c)(i)(D) or 2(c)(ii)(D) being subject to such excise tax.

(d)

Payment.  The payments provided for in Subsection 2(c)(i)(A) or 2(c)(ii)(A),
above, will be made no later than required by applicable law.  The bonus payment
provided for in Subsection 2(c)(i)(B) or 2(c)(ii)(B) will be made pursuant to
the terms of the applicable bonus plan.  The bonus payment provided for in
Subsection 2(c)(i)(C) or 2(c)(ii)(C) will be paid no later than thirty (30) days
after the Date of Termination.  The severance benefit provided for in Subsection
2(c)(i)(D) or 2(c)(ii)(D) will be paid in one lump sum no later than thirty (30)
days after the Date of Termination.  If any of such payment is not made when due
(hereinafter a “Delinquent Payment”), in addition to such principal sum, the
Corporation will pay you interest on any and all such Delinquent Payments from
the date due computed at the prime rate, compounded monthly.  Such prime rate
shall be the prime rate (currently the base rate on corporate loans posted by at
least 75% of the 30 largest U.S. banks) in effect from time to time as reported
in The Wall Street Journal, Midwest edition (or, if not so reported, as reported
in such other similar source(s) as the Corporation shall select).




(e)

Release of Claims.  Notwithstanding the foregoing, you will have no right to
receive any payment or benefit described in Subsections 2(c)(i)(C)-(F) or
2(c)(ii)(C)-(F), above, unless and until you execute, and there shall be
effective following any statutory period for revocation, a release, in a form
reasonably acceptable to the Corporation, that irrevocably and unconditionally
releases, waives, and fully and forever discharges the Manpower Group and its
past and current directors, officers, stockholders, members, partners,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, relating to or arising
out of your employment with the Manpower Group, including without limitation
claims arising under the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991, but excluding any claims covered under any applicable
workers’ compensation act.




(f)

Forfeiture.  Notwithstanding the foregoing, your right to receive the payments
and benefits to be provided to you under this Section 2 beyond those described
in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Sections 3-6, below, and upon your breach of any such
obligations, you will immediately return to the Corporation the amount of such
payments and benefits and you will no longer have any right to receive any such
payments or benefits.  




3.

Nonsolicitation of Employees.  You agree that you will not, at any time during
the term of your employment with the Manpower Group or during the one-year
period following your termination, for whatever reason, of employment with the
Manpower Group, either on your own account or in conjunction with or on behalf
of any other person, company, business entity, or other organization whatsoever,
directly or indirectly induce, solicit, entice or procure any person who is a
managerial employee of any company in the Manpower Group (but in the event of
your termination, any such managerial employee that you have had contact with in
the two years prior to your termination) to terminate his or her employment with
the Manpower Group so as to accept employment elsewhere or to diminish or
curtail the services such person provides to the Manpower Group.




4.

Customer Nonsolicitation.  




(a)

During the term of your employment with the Manpower Group, you will not assist
any competitor of any company in the Manpower Group in any capacity anywhere the
Manpower Group does business.

(b)

During the one-year period which immediately follows the termination, for
whatever reason, of your employment with the Manpower Group, you will not,
directly or indirectly, contact any customer of the Manpower Group with
whom/which you have had contact on behalf of the Manpower Group during the
two-year period preceding the Date of Termination or about whom/which you
obtained confidential information in connection with your employment with the
Manpower Group during such two-year period so as to cause or attempt to cause
such customer not to do business or to reduce such customer’s business with the
Manpower Group or divert any business from any company in the Manpower Group.

5.

Noncompetition.  During the one-year period which immediately follows the
termination, for whatever reason, of your employment with the Manpower Group,
you will not, directly or indirectly, provide services or assistance of a nature
similar to the services you provided to the Manpower Group during the two-year
period immediately preceding the Date of Termination to any entity (i) engaged
in the business of providing temporary staffing services in any country for
which you have responsibility during the Term and in which the Manpower Group
conducts business as of the Date of Termination which has, together with its
affiliated entities, annual revenues from its worldwide business in excess of US
$500,000,000 or (ii) engaged in the business of providing permanent placement,
professional staffing, outplacement or human resources consulting services in
any country for which you have responsibility during the Term and in which the
Manpower Group conducts business as of the Date of Termination which has,
together with its affiliated entities, annual revenues from its worldwide
business in excess of US $250,000,000.  You acknowledge that the scope of this
limitation is reasonable in that, among other things, providing any such
services or assistance during such one-year period would permit you to use
unfairly your close identification with the Manpower Group and the customer
contacts you developed while employed by the Manpower Group and would involve
the use or disclosure of Confidential Information pertaining to the Manpower
Group.




6.

Injunctive and Other Interim Measures.  

(a)

Injunction.  You recognize that irreparable and incalculable injury will result
to the Manpower Group and its businesses and properties in the event of your
breach of any of the restrictions imposed by Sections 3-5, above.  You therefore
agree that, in the event of any such actual, impending or threatened breach, the
Corporation will be entitled, in addition to the remedies set forth in
Subsection 2(f), above (which the parties agree would not be an adequate
remedy), and any other remedies and damages, to, including, but not limited to,
provisional or interim measures, including temporary and permanent injunctive
relief, without the necessity of posting a bond or other security, from a court
of competent jurisdiction restraining the violation, or further violation, of
such restrictions by you and by any other person or entity for whom you may be
acting or who is acting for you or in concert with you.

(b)

Equitable Extension.  The duration of any restriction in Section 3-5, above,
will be extended by any period during which such restriction is violated by you.

(c)

Nonapplication.  Notwithstanding the above, Sections 4 and 5 above will not
apply if your employment with the Manpower Group is terminated by you for Good
Reason or by the Corporation without Cause either during a Protected Period or
within two years after the occurrence of a Change of Control.




7.

Vesting of Options.  Any unvested options you hold at the time of a Change of
Control to purchase stock of the Corporation will vest and become immediately
exercisable at such time.

8.

Unemployment Compensation.  The severance benefits provided for in
Subsection 2(c)(i)(D) will be assigned for unemployment compensation benefit
purposes to the two-year period following the Date of Termination, and the
severance benefits provided for in Subsection 2(c)(ii)(D) will be assigned for
unemployment compensation purposes to the one-year period following the Date of
Termination, and you will be ineligible to receive, and you agree not to apply
for, unemployment compensation during such periods.

9.

Nondisparagement.  Upon your termination, for whatever reason, of employment
with the Manpower Group, the Corporation agrees that its directors and officers,
during their employment by or service to the Manpower Group, will refrain from
making any statements that disparage or otherwise impair your reputation or
commercial interests.  Upon your termination, for whatever reason, of employment
with the Manpower Group, you agree to refrain from making any statements that
disparage or otherwise impair the reputation, goodwill, or commercial interests
of the Manpower Group, or its officers, directors, or employees.  However, the
foregoing will not preclude the Corporation from providing truthful information
about you concerning your employment or termination of employment with the
Manpower Group in response to an inquiry from a prospective employer in
connection with your possible employment, and will not preclude either party
from providing truthful testimony pursuant to subpoena or other legal process or
in the course of any proceeding that may be commenced for purposes of enforcing
this letter agreement.

10.

Successors; Binding Agreement.  This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.




11.

Notice. Notices and all other communications provided for in this letter
agreement will be in writing and will be deemed to have been duly given when
delivered in person, sent by telecopy, or two days after mailed by registered or
certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party..




12.

No Right to Remain Employed.  Nothing contained in this letter will be construed
as conferring upon you any right to remain employed by the Corporation or any
member of the Manpower Group or affect the right of the Corporation or any
member of the Manpower Group to terminate your employment at any time for any
reason or no reason, with or without cause, subject to the obligations of the
Corporation as set forth herein.




13.

Modification.  No provision of this letter may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing by you and
the Corporation.




14.

Withholding.  The Manpower Group shall be entitled to withhold from amounts to
be paid to you hereunder any federal, state, foreign or local withholding or
other taxes or charges which it is, from time to time, required to withhold
under applicable law.  




15.

Applicable Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, United States of America,
without regard to its conflict of law provisions.




16.

Reduction of Amounts Due Under Law.  You agree that any severance payment (i.e,
any payment other than a payment for salary through your Date of Termination or
for a bonus earned in the prior fiscal year but not yet paid) to you pursuant to
this agreement will be counted towards any severance type payments otherwise due
you under law.  By way of illustration, English law requires notice period of
one (1) week for every year of service up to a maximum of twelve (12) weeks of
notice.  In the event you are terminated without notice and you would otherwise
be entitled to a severance payment hereunder, such severance payment will be
considered to be payment in lieu of such notice.  




17.

Previous Agreements.  This letter, upon acceptance by you, expressly supersedes
any and all previous agreements or understandings relating to your employment by
the Corporation or the Manpower Group, except for the letter from the
Corporation to you dated April 4, 2007, regarding the Corporation’s offer of
employment to you (provided this letter will supersede the sections of the prior
letter concerning severance protection and restrictive covenants) and the
Nondisclosure Agreement between you and the Corporation dated May 12, 2007, or
the termination of such employment, and any such agreements or understandings
shall, as of the date of your acceptance, have no further force or effect.




18.

Dispute Resolution.  Section 6 to the contrary notwithstanding, the parties
shall, to the extent feasible, attempt in good faith to resolve promptly by
negotiation any dispute arising out of or relating to your employment by the
Manpower Group pursuant to this letter agreement.  In the event any such dispute
has not been resolved within 30 days after a party’s request for negotiation,
either party may initiate arbitration as hereinafter provided.  For purposes of
this Section 18, the party initiating arbitration shall be denominated the
“Claimant” and the other party shall be denominated the “Respondent.”




(a)

If your principal place of employment with the Manpower Group is outside the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution International Rules for
Non-Administered Arbitration (the “CPR International Rules”) as then in effect.
 If the parties are unable to select the arbitrator within 30 days after
Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day deadline
has not been extended by the parties’ agreement, the arbitrator shall be
selected by CPR as provided in CPR International Rule 6.  The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America.  The arbitration shall be conducted in the
English language.  Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.




(b)

If your principal place of employment with the Manpower Group is within the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration (the “CPR Rules”) as then in effect.  If the parties are unable to
select the arbitrator within 30 days after Respondent’s receipt of Claimant’s
Notice of Arbitration and the 30-day deadline has not been extended by the
parties’ agreement, the arbitrator shall be selected by CPR as provided in Rule
6 of the CPR Rules.  The seat of the arbitration shall be Milwaukee, Wisconsin,
United States of America.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.  Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  Anything in
the foregoing to the contrary notwithstanding, the parties expressly agree that
at any time before the arbitrator has been selected and the initial pre-hearing
conference has been held as provided in Rule 9.3 of the CPR Rules, either of
them shall have the right to apply to any court located in Milwaukee County,
Wisconsin, United States of America to whose jurisdiction they agree to submit,
or to any other court that otherwise has jurisdiction over the parties, for
provisional or interim measures, including, but not limited to, temporary or
permanent injunctive relief.




19.

Severability. The obligations imposed by Paragraphs 3-6, above, of this
agreement are severable and should be construed independently of each other.
 The invalidity of one such provision shall not affect the validity of any other
such provision.







If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.




Sincerely,




MANPOWER INC.







By: /s/ Jeffrey A. Joerres                              

Jeffrey A. Joerres, President and

Chief Executive Officer










Agreed as of the 1st day of August, 2007.







/s/ Darryl Green                                   

Darryl Green






